Citation Nr: 0732932	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.



REPRESENTATION

Appellant represented by:	Stacey M. Sprenkel, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.  He had additional unverified service in the U. S. Army 
Reserve.  The appellant was married to the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appellant testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2006.  The 
appellant submitted evidence at the hearing.  The record was 
kept open and she later submitted copies of VA treatment 
records.  The appellant provided a waiver of consideration by 
the agency of original jurisdiction (AOJ) for the all of the 
evidence she submitted.  The Board will consider the evidence 
in its appellate review.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board notes that the RO has adjudicated the appellant's 
claim for entitlement to the benefits listed on the Title 
page.  However, the evidence of record does not establish the 
appellant as the surviving spouse of the veteran for the 
purposes of payment of DIC benefits.  Absent entitlement to 
DIC, there can be no entitlement to DEA benefits in this 
case.  

The RO denied the appellant's claim in March 2004.  Notice of 
the rating action was provided in April 2004.  The notice 
letter contained a one sentence statement that the claim for 
DIC was denied because the appellant had not established her 
relationship to the veteran.  This statement is not an 
adjudication of the issue.  The matter of the relationship 
was not addressed in the rating decision.  Moreover, it was 
not addressed in the statement of the case.  The Board finds 
that the issue of the status of the appellant as the 
veteran's surviving spouse is inextricably intertwined with 
the issues currently on appeal; indeed the other issues may 
not be adjudicated until the underlying issue of status as a 
surviving spouse is resolved.

Dependency and indemnity compensation may be paid to the 
surviving spouse of a veteran who died on or after January 1, 
1957.  38 U.S.C.A. § 1310(a) (West 2002).  The term 
"surviving spouse" means a person of the opposite sex who 
was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. 
§ 101(3) (West 2002); 38 C.F.R. § 3.50 (2007).  "Marriage" 
means a marriage valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 C.F.R. § 3.1(j) (2007).  

The evidence of record shows that the veteran had a previous 
marriage from May 1971.  A marriage certificate, and a birth 
certificate for a child born of that marriage, were 
associated with the claims folder in 1981.  There is no 
evidence of record, such as a copy of a divorce decree, to 
show that the marriage was ever terminated.  The veteran did 
not list any information regarding his marital status on his 
claim for benefits from August 1999.  The appellant should be 
advised to obtain evidence of termination of the veteran's 
prior marriage.  

In addition, 38 C.F.R. § 3.54(c) provides other 
qualifications that must be met before a spouse can qualify 
for DIC payments.  The regulation provides that a spouse who 
was (1) married to the veteran before the expiration of 15 
years after the termination of the period of service in which 
the injury or disease causing the death of the veteran was 
incurred or aggravated; or (2) married for 1 year or more; or 
(3) for any period of time if a child was born of the 
marriage, or was born to them before the marriage may qualify 
for payments of DIC.  See 38 U.S.C.A. § 1304 (West 2002).

In this case the appellant submitted a copy of a Court Order 
Delayed Certificate of Marriage from the State of California 
that was dated January 14, 2003.  The certificate showed that 
the appellant and the veteran were married on July [redacted], 2002.  
The certificate was issued based on the submission of a court 
order by a superior court in California.  The court order was 
obtained by the appellant based on information she presented 
to the court.

The appellant also submitted a copy of the Certification of 
Death for the veteran listing his death in January 2003.  
Thus, the appellant and the veteran were married for less 
than one year.  Further, there is no evidence of record that 
the appellant and the veteran had a child born of their 
marriage at any time.  Accordingly, she fails to meet two out 
of the three possible means to qualify as a surviving spouse 
for the purposes of payment of DIC under 38 U.S.C.A. § 1304 
and 38 C.F.R. § 3.54(c).

The appellant testified at a Travel Board hearing in 
September 2006.  At that time she said she met the veteran in 
1995 and married him on February [redacted], 2007.  (Transcript p. 
6).  She also said she first married the veteran in 1997 and 
then "remarried" him according to her marriage license 
[2002].  (Transcript p. 37).  She did not explain the 
statements and there is no other evidence of record to show a 
marriage date prior to July 2002.  She listed the year of 
marriage as 2002 on her claim for benefits in May 2003.  The 
appellant must be requested to provide evidence of the 
earlier marriage.  

Absent competent evidence of an earlier marriage, the only 
other way for the appellant to establish her status as a 
surviving spouse is to show that she was married to the 
veteran before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the veteran was incurred or 
aggravated.

The veteran served on active duty from March 1976 to March 
1979.  The appellant has alleged that the veteran developed 
hepatitis during this period of service.  The veteran's 
certificate of death lists the main cause of death as hepatic 
encephalopathy.  The appellant alleges this was due to 
hepatitis the veteran contracted during service.  If the date 
of the appellant's marriage is from July 2002, then she 
clearly would not satisfy the last regulatory requirement for 
status as a surviving spouse.  The 15 year period would run 
as of March 1994, a date prior to her even having met the 
veteran as per her testimony.  

However, a review of the veteran's service medical records 
(SMRs) indicates he had service in the U. S. Army Reserve for 
an unspecified period of time.  The information in the SMRs 
is incomplete but does show entries dating from February 1984 
to June 1987.  The veteran was given an "annual" physical 
examination in February 1984.  He was found fit for retention 
in the Army Reserve.  There are other entries dated in 
February 1985 and June 1987.  

The veteran did not report any Reserve service when he 
submitted a claim for benefits in August 1999.  Further, it 
is not clear whether the veteran was in the active Reserve or 
not.  The RO should obtain all of the veteran's personnel 
records, both for his period of active military service and 
for any Reserve service that can be identified.  The 
veteran's period of service in the Reserve must be verified 
if at all possible.  

The appellant has contended that the veteran suffered a 
severe wound of the right arm in service, between 1976 and 
1979, when he was on a secret mission to Laos.  She further 
contends his arm was severed but it was successfully 
reattached in service.  The veteran allegedly required blood 
transfusions as part of the treatment for his severed arm and 
this was the source of his hepatitis.

For the appellant to establish her status as a surviving 
spouse she must either provide adequate evidence of an 
earlier, valid marriage to the veteran, to show she was 
married to him for longer than one year prior to his death; 
or, she must be able to establish that she married the 
veteran before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the veteran was incurred or 
aggravated.  To date she has limited her claim solely to his 
period of service from 1976 to 1979 and her allegations of 
his arm injury and transfusion during that period.  As noted 
the 15 year period for that service ended in 1994.  Unless 
the appellant satisfies the criteria to establish herself as 
the veteran's surviving spouse her claim may be denied as 
having no legal merit.

The VA medical records associated with the claims folder 
reflect diagnoses of alcoholic hepatitis, end stage liver 
disease with ascites, history of hepatic encephalopathy and 
renal insufficiency.  The veteran's certificate of death 
listed the primary cause of death as hepatic encephalopathy, 
with renal failure, alcoholic liver disease and septic shock 
as other causes.  The appellant testified that the veteran 
drank because he had post-traumatic stress disorder (PTSD) as 
a result of his combat experiences in service.  She thought 
he had received VA treatment for his PTSD but she could not 
provide specific information in that regard.  She noted the 
veteran had had gone through rehabilitation.  

There is no medical evidence of record to show treatment and 
a diagnosis of PTSD.  There is a mention of PTSD in records 
from San Francisco General Hospital Medical Center dated in 
August 2002.  The veteran was treated for an altered mental 
status and tremulousness.  PTSD was noted in the past medical 
history section of the discharge summary.  A past surgical 
history of removal of bullets from his back and trauma to his 
right arm during Vietnam was also noted.  A letter from B. 
Clements, PA-C, said that a history of drug addiction was 
likely prolonged by a subjective report of PTSD.  The 
appellant and her attorney noted at her hearing that the 
reference to drug addiction was in error.  These are the only 
two notations of PTSD in medical records in the veteran's 
claims folder.

The appellant should be asked to identify any and all sources 
of treatment for PTSD and either provide the records or 
authorize the RO to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant 
with a notice letter that addresses the 
issue of establishing herself as the 
surviving spouse of the veteran for 
purposes of DIC.  

The appellant should also be advised that 
she should submit evidence to show that 
the veteran's first marriage was 
terminated.  Further, the appellant 
should be advised that if she is going to 
allege that she was married to the 
veteran prior to July 2002, she must 
provide documentation.  

2.  The RO should endeavor to secure the 
veteran's personnel records, both for his 
active duty from 1976 to 1979 and for his 
period of service in the U. S. Army 
Reserve.  The request should be for his 
Official Military Personnel File (OMPF).

3.  Upon completion of the above, and if, 
and only if, the appellant can provide 
evidence that she was married to the 
veteran for more than one year prior to 
his date of death, or establish that she 
married the veteran before the expiration 
of 15 years after the termination of the 
period of service in which the injury or 
disease causing the death of the veteran 
was incurred or aggravated, the RO should 
ask the appellant to identify any and all 
source of treatment for the veteran's 
alleged PTSD.  After securing the 
necessary release, the RO should obtain 
these records.

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought are not granted, the 
appellant and her attorney should be 
furnished with a supplemental statement 
of the case, which should include a 
citation to 38 C.F.R. § 3.312, and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


